Digitally signed by
                       Illinois Official Reports                        Reporter of Decisions
                                                                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                              Appellate Court                           Date: 2017.02.22
                                                                        14:50:33 -06'00'




                    People v. Vara, 2016 IL App (2d) 140848



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           RICARDO VARA, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-14-0848



Filed             December 21, 2016



Decision Under    Appeal from the Circuit Court of Stephenson County, No. 13-CF-73;
Review            the Hon. Michael P. Bald, Judge, presiding.



Judgment          Affirmed in part and vacated in part.



Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Jaime L. Montgomery, of
Appeal            State Appellate Defender’s Office, of Elgin, for appellant.

                  Carl H. Larson, State’s Attorney, of Freeport (Lawrence M. Bauer and
                  Marshall M. Stevens, of State’s Attorneys Appellate Prosecutor’s
                  Office, of counsel), for the People.



Panel             JUSTICE SPENCE delivered the judgment of the court, with opinion.
                  Justices Burke and Birkett concurred in the judgment and opinion.
                                                OPINION

¶1       We once again are presented with a case in which the circuit clerk imposed certain
     mandatory statutory fines, despite lacking the power to do so, and the trial court did not,
     despite having both the power and the obligation to act. The parties agree that the clerk
     lacked the authority to impose the fines and that the purported fines must be vacated. They
     disagree on what other relief this court may provide at this time. The State requests that we
     impose the fines ourselves or remand with directions for the trial court to do so. Defendant,
     Ricardo Vara, disagrees. We agree with defendant that, in light of People v. Castleberry,
     2015 IL 116916, the purported fines must be vacated, and we may not provide any further
     relief, either by imposing the fines or by ordering the trial court to do so. If the State wishes
     to hold the trial court to its statutory obligation, it must pursue relief in a new proceeding.
¶2       After a bench trial, defendant was convicted of child pornography (720 ILCS
     5/11-20.1(a)(6) (West 2012)) and sentenced to three years in prison. At the August 4, 2014,
     sentencing, the trial court imposed the following fines: (1) a $1000 fine, (2) a mandatory
     $500 sex-offender fine (see 730 ILCS 5/5-9-1.15(a) (West 2014)), (3) a mandatory $30
     “[a]dditional fine to fund expungement of juvenile records” (730 ILCS 5/5-9-1.17(a) (West
     2014)), and (4) a mandatory $500 “[a]dditional child pornography fine[ ]” (730 ILCS
     5/5-9-1.14 (West 2014)). The propriety of these fines is undisputed. Defendant timely filed a
     notice of appeal on August 22, 2014.
¶3       The assessments that are at issue are listed in a document entitled “Payment Status
     Information” (Payment Schedule), dated April 12, 2016, approximately 18 months after the
     written final judgment. The Payment Schedule is signed by a deputy circuit clerk, on behalf
     of the circuit clerk. It lists the following pertinent assessments (all shown as unpaid): (1)
     “Court” ($50), (2) “Youth Diversion” ($5), (3) “Violent Crime” ($100), (4) “Lump Sum
     Surcharge” ($250), (5) “Sexual Assault” ($200), (6) “Sex Offender Regis” ($500), (7)
     “Medical Costs” ($10), (8) “State Police Ops” ($15), (9) “Child Pornography” ($495), and
     (10) “Clerk Op Deduction” ($5).
¶4       In this direct appeal, defendant does not challenge assessment (6), the $500 sex-offender
     registration charge, or assessments (9) and (10), the $500 child-pornography fine, $5 of
     which must be deposited into a statutory fund (see id.). Defendant notes that the trial court
     duly imposed these assessments. He contends, however, that the remaining assessments are
     void because they are fines and thus the clerk lacked the authority to levy them.
¶5       Defendant concedes that all of these assessments were not only authorized by statute but
     mandatory. Specifically, assessment (1) (“Court”) was required by a county ordinance or
     resolution passed under section 5-1101(c)(1) of the Counties Code (55 ILCS 5/5-1101(c)(1)
     (West 2014)). Assessment (2) (“Youth Diversion”) was required by county action under
     section 5-1101(e)(2) of the Counties Code (55 ILCS 5/5-1101(e)(2) (West 2014)). 1
     Assessment (3) (“Violent Crime”) was required by section 10(b)(1) of the Violent Crime
     Victims Assistance Act (725 ILCS 240/10(b)(1) (West 2014)). Assessment (4) (“Lump Sum
     Surcharge”) was required by section 5-9-1(c) of the Unified Code of Corrections (Unified
     Code) (730 ILCS 5/5-9-1(c) (West 2014)). Assessment (5) (“Sexual Assault”) was required

         1
          The record does not disclose that the county has enacted an ordinance or resolution that requires
     either assessment (1) or assessment (2), but defendant does not contest that it has.

                                                   -2-
       by section 5-9-1.7(b)(1) of the Unified Code (730 ILCS 5/5-9-1.7(b)(1) (West 2014)).
       Assessment (7) (“Medical Costs”) was required by section 17 of the County Jail Act (730
       ILCS 125/17 (West 2014)). Assessment (8) (“State Police Ops”) was required by section
       27.3a of the Clerks of Courts Act (705 ILCS 105/27.3a (West 2014)). Defendant’s sole
       contention is that the assessments are void because the clerk levied them without any
       authority. He requests that we vacate these illegal fines.
¶6          The State concedes that the assessments are void, but it disagrees with defendant on the
       proper remedy. The State requests that we either impose the fines ourselves or remand with
       directions for the trial court to do so. Defendant acknowledges that what the State requests
       was formerly the accepted remedy in a case such as this one. But he argues that this relief
       was premised on the rule, abolished by Castleberry, that a sentence that does not conform to
       statutory requirements is void and may be challenged at any time. Defendant reasons that,
       after Castleberry, the trial court’s nonimposition of the fines was mere trial court error (albeit
       plain error) and that his appeal does not empower us to grant the State relief against the
       judgment. For the reasons that follow, we agree with defendant.
¶7          First, some general principles. Because this appeal presents pure questions of law about
       the propriety of the fines involved, our review is de novo. See People v. Marshall, 242 Ill. 2d
285, 292 (2011). Also, defendant has not forfeited his claim of error by failing to raise it in
       the trial court, as the erroneous imposition of a fine or a fee is cognizable as plain error. See
       People v. Lewis, 234 Ill. 2d 32, 47-49 (2009).
¶8          We agree with the parties that the assessments at issue were fines, which the circuit clerk
       could not impose. A fine is a pecuniary punishment for an offense. People v. Wisotzke, 204
Ill. App. 3d 44, 50 (1990). Fines must be imposed by the trial court as part of the defendant’s
       sentence. People v. Chester, 2014 IL App (4th) 120564, ¶ 33. The circuit clerk may not
       impose fines. People v. Johnson, 2015 IL App (3d) 140364, ¶ 10; Chester, 2014 IL App (4th)
120564, ¶ 33. This is because the imposition of a fine is a judicial function beyond the
       authority of the clerk. Wisotzke, 204 Ill. App. 3d at 50.
¶9          Although the clerk may impose fees, which are not punitive (see People v. Wade, 2016 IL
       App (3d) 150417, ¶ 15), all of the assessments at issue were not fees but fines. See People v.
       Smith, 2013 IL App (2d) 120691, ¶ 18 (assessment (1) (“Court”) and assessment (2) (“Youth
       Diversion”)); People v. Reed, 160 Ill. App. 3d 606, 612 (1987) (assessment (3) (“Violent
       Crime”)); People v. Williams, 2013 IL App (4th) 120313, ¶ 18 (assessment (4) (“Lump Sum
       Surcharge”)); 730 ILCS 5/5-9-1.7(b)(1) (West 2014) (assessment (5) (“Sexual Assault”));
       People v. Larue, 2014 IL App (4th) 120595, ¶ 57 (assessment (7) (“Medical Costs”)); People
       v. Millsap, 2012 IL App (4th) 110668, ¶ 31 (assessment (8) (“State Police Ops”)).
¶ 10        The parties agree that the foregoing fines cannot stand and must be vacated. They
       disagree on what more, if anything, this court can or ought to do. The State requests that we
       either impose the fines ourselves or remand with directions for the trial court to do so. The
       State correctly notes that, before Castleberry, this was the standard and accepted remedy.
       See, e.g., People v. Higgins, 2014 IL App (2d) 120888, ¶¶ 24, 33 (remand with directions to
       impose fines); Chester, 2014 IL App (4th) 120564, ¶ 37 (remand with directions to impose
       fines); People v. Evangelista, 393 Ill. App. 3d 395, 401 (2009) (direct imposition of fines).
       The State further correctly notes that, even after Castleberry, courts have held that, on a
       defendant’s direct appeal, the court of review has the power to impose the fines or to order


                                                   -3-
       the trial court to do so. See People v. Warren, 2016 IL App (4th) 120721-B, ¶ 89; People v.
       Ford, 2016 IL App (3d) 130650, ¶ 35.
¶ 11        Defendant contends that, whatever the practice before Castleberry, that opinion, while
       not disturbing our authority to declare the clerk’s unauthorized acts void, now bars us from
       either imposing the fines ourselves or ordering the trial court to do so. He reasons that
       Castleberry abrogated the basis for our authority to increase a defendant’s punishment
       beyond what the trial court imposed. By abolishing the rule that an illegally low sentence is
       void, it prevented an appellate court from invoking its power to correct a void judgment at
       any time that a case is properly before it (see People v. Flowers, 208 Ill. 2d 291, 308 (2003)).
       Thus, defendant concludes, the mere fact that the appellate court has jurisdiction over a
       defendant’s appeal does not enable it to grant the State relief by correcting, or ordering the
       correction of, an illegally low sentence. Defendant urges us to reject the post-Castleberry
       authority to the contrary in favor of Wade, which held that the State can obtain relief only by
       filing a new action.
¶ 12        To explain why we agree with defendant, we discuss Castleberry and the conflicting
       authority that it has spawned. Before Castleberry, the law was that a sentence that does not
       conform to a statutory requirement is not merely voidable but void. See People v. Arna, 168
Ill. 2d 107, 113 (1995). However, the Castleberry court began its opinion by explicitly
       abolishing that rule. Castleberry, 2015 IL 116916, ¶ 1. The court then explained why.
¶ 13        The Castleberry defendant had been convicted of two counts of aggravated criminal
       sexual assault, based on two separate acts. At sentencing, the State argued that each
       conviction was subject to a mandatory add-on of 15 years under a statute that applied
       whenever a defendant had committed certain offenses while armed with a firearm. Id. ¶ 3.
       The trial court held that the add-on, though mandatory, applied only once under the
       circumstances; accordingly, after sentencing the defendant to two consecutive 9-year terms,
       it added 15 years to only one term, for a total of 33 years’ imprisonment. Id. ¶ 4. On the
       defendant’s appeal, the appellate court rejected his claims of error (id. ¶ 5), but it agreed with
       the State that the trial court had erred in applying the 15-year add-on to only one sentence, as
       the pertinent statute had required that each sentence be so enhanced (id.). In accordance with
       Arna, the appellate court held that, because the sentence violated a statutory requirement, it
       was void. Id. ¶ 6. It remanded the cause for resentencing.
¶ 14        The defendant appealed to the supreme court. Id. ¶ 7. He argued that the appellate court
       erred insofar as it held that his sentence was void, as opposed to merely erroneous, to the
       extent that it omitted the required add-on. Id. ¶ 9. This was because Arna was not valid. Id.
       He contended further that, without the “void sentence rule,” the appellate court did not have
       the authority to consider the State’s request to increase his sentence. Id. ¶ 10. The supreme
       court agreed with the defendant in each respect.
¶ 15        The court first rejected the Arna rule as inconsistent with the principle that “ ‘[w]hether a
       judgment is void or voidable presents a question of jurisdiction.’ ” Id. ¶ 11 (quoting People v.
       Davis, 156 Ill. 2d 149, 155 (1993)). Essentially, if jurisdiction was lacking when the
       judgment was entered, then it is void; but, if jurisdiction existed, the judgment is merely
       voidable. Id.; see Davis, 156 Ill. 2d at 155-56. And a court has jurisdiction as long as it has
       both the power to hear the general class of cases to which the proceeding in question belongs
       (subject-matter jurisdiction) and the power to bring a person into its adjudicative process
       (personal jurisdiction). Castleberry, 2015 IL 116916, ¶ 12. Arna transgressed this limitation

                                                   -4-
       on the voidness doctrine by holding that a judgment can be void even if the trial court that
       entered it had both subject-matter jurisdiction and personal jurisdiction at the time. Id. ¶ 13.
¶ 16       The Castleberry court thus rejected the premise of Arna, reasoning that, in general,
       because jurisdiction is conferred on the trial court solely by our state constitution, a statutory
       requirement cannot be jurisdictional. Id. ¶ 15; see Belleville Toyota, Inc. v. Toyota Motor
       Sales, U.S.A., Inc., 199 Ill. 2d 325, 335-37 (2002). And, because a nonjurisdictional defect
       cannot render a judgment void, the trial court’s failure to impose the mandatory second
       add-on did not render the defendant’s sentence void, even in part. Castleberry, 2015 IL
116916, ¶ 15. Indeed, the parties agreed that the void sentence rule was not valid. Id. ¶ 17.
¶ 17       In Castleberry—as here—the parties disagreed on what, if anything, the appellate court
       could do to remedy the nonjurisdictional defect of an illegally low sentence. The State
       contended that the appellate court had properly granted its request to increase the defendant’s
       sentence. The supreme court disagreed. Id. ¶ 20. The court explained that Illinois Supreme
       Court Rule 604(a) (eff. July 1, 2006), which specifies when the State may appeal in a
       criminal case, does not permit appeals from sentencing orders. Castleberry, 2015 IL 116916,
       ¶ 21. Although the appellate court could consider any State argument in support of the
       judgment from which the defendant had appealed, it could not grant the State relief against
       the judgment. Id. ¶ 22. To do so would effectively allow the State to file a cross-appeal from
       the judgment by seeking relief adverse to the defendant. Id. ¶ 23. Because neither Rule
       604(a) nor any other supreme court rule allowed such a cross-appeal, the appellate court did
       not have the authority to grant the State’s request to modify the sentencing order. Id. ¶ 26.
¶ 18       The supreme court did not hold that the State is always without recourse against an
       illegally low sentence. In “appropriate circumstances,” it explained, the State can file a
       mandamus action to require the trial court to follow the statutory requirement. Id. ¶¶ 26-27.
       In Castleberry, the State had neither filed such an action nor urged the supreme court to
       depart from its rules or amend them in the course of deciding the case. Id. ¶¶ 27-29. Thus, the
       court reversed the appellate court’s judgment, negating that court’s attempt to enforce the
       statutory requirement on the defendant’s direct appeal. The court simply affirmed the trial
       court’s judgment. Id. ¶ 31.
¶ 19       The effect of the supreme court’s decision was to leave the illegally low sentence in
       place. The court recognized that the sentence violated a statutory requirement, but it
       recognized as well that, because the illegality made the judgment merely voidable and not
       void, it was not subject to the rule that a void order may be attacked at any time as long as the
       case is properly in court. The illegality could still be challenged—but not on the defendant’s
       direct appeal from the judgment. Thus, the court granted the State no relief against the
       admitted trial court error.
¶ 20       Defendant argues that Castleberry controls our options in this case. He notes that, not
       only did the circuit clerk purportedly impose various fines without the authority to do so, but
       the trial court failed to impose these fines despite its obligation to do so. Defendant reasons
       that we can vacate the clerk’s unauthorized actions, because he has requested this relief in his
       direct appeal, over which we undoubtedly have jurisdiction. He concludes, however, that,
       just as the appellate court in Castleberry lacked the authority to grant the State relief against
       the trial court’s failure to follow the add-on statute, so we may not grant the State relief
       against the trial court’s failure to follow the statutes that required imposing the specified
       fines. In other words, he maintains, we may not subject him to what would really be new

                                                   -5-
       penalties—the clerk’s purported imposition of these penalties having been merely an
       imposition on the trial court’s exclusive authority, and therefore a legal nullity.
¶ 21        Defendant’s position finds persuasive support in Wade. There, the defendant pleaded
       guilty to retail theft and was sentenced to 5½ years’ imprisonment. The trial court imposed
       no fines. Wade, 2016 IL App (3d) 150417, ¶ 3. The circuit clerk’s office, however, filed a
       document essentially similar to the Payment Schedule in this case, purporting to impose a
       variety of assessments, some of which were fines and thus beyond the clerk’s authority to
       order. Id. ¶¶ 5, 14. On appeal, the defendant contended that these fines were void. The
       appellate court agreed. The court explained that, after Castleberry, the fines could not be
       void merely because they failed to comply with a statutory requirement—but they were void
       nonetheless, because the circuit clerk had imposed them and that officer had no authority to
       do so. Id. ¶ 12. The court reasoned that Castleberry did not disturb the long-standing rule that
       fines purportedly levied by the clerk are void from their inception because, as a nonjudicial
       officer, the clerk lacks the authority to enter a penalty in a criminal case. Id. ¶¶ 10, 12; see
       People v. Hible, 2016 IL App (4th) 131096, ¶ 11; see also Ill. Const. 1970, art. VI, § 18
       (explicitly describing circuit clerk as nonjudicial officer); Hall v. Marks, 34 Ill. 358, 363
       (1864) (clerk is not a judicial officer but only a ministerial officer of the court).
¶ 22        The Wade court next considered the effect of its initial holding. The circuit clerk had
       purported to impose various fines but had lacked the authority to do so. The trial court did
       have the authority to impose these fines but had not done so. Thus, in legal effect, the fines
       had not been imposed at all. Yet they were mandatory. Therefore, the trial court had imposed
       an illegally low sentence. Wade, 2016 IL App (3d) 150417, ¶ 13. However, under
       Castleberry, the defect did not make the sentence void. Id. “So, what to do?” Id. The court’s
       answer was straightforward: Nothing.
¶ 23        The court recognized that, before Castleberry, appellate courts had routinely remedied
       trial courts’ failure to impose mandatory fines by either imposing the fines themselves or
       remanding with directions for the trial courts to impose them. Id. However, after Castleberry,
       neither remedy was a viable option, because either would require the appellate court to grant
       the State relief by increasing the defendant’s sentence. Id. The State could still file a
       mandamus action, although the parties there agreed that it made more sense “to vacate the
       fines and move on to the next case.” Id.
¶ 24        We agree with Wade’s reasoning. Indeed, although the court found Castleberry
       “instructive” on the issue of whether the court could remand the cause for the trial court to
       impose fines that it had not assessed at sentencing (id. ¶ 12), we conclude that Castleberry
       was controlling in Wade. Wade’s reasoning demonstrates as much. Because the mandatory
       fines purportedly assessed by the circuit clerk were void from their inception and the trial
       court never imposed them at all, the defendant’s sentence was illegally low, for the same
       reason as was the defendant’s sentence in Castleberry. And because the jurisdiction of the
       appellate court in Wade was invoked solely by the defendant’s appeal, and not by a State
       cross-appeal (a legal impossibility), the appellate court had no more authority to correct the
       illegality than did the appellate court in Castleberry.
¶ 25        For these reasons, we conclude, Wade was squarely controlled by Castleberry. And, for
       the same reasons, so is this case. Legally speaking, the fines that the trial court did not
       impose do not exist. At present, defendant’s sentence consists of his prison term, his term of
       mandatory supervised release, and the fines that the trial court duly imposed. We cannot

                                                  -6-
       remedy the trial court’s failure to impose the mandatory fines at issue any more than the
       appellate court in Castleberry could have imposed the mandatory second add-on or the
       appellate court in Wade could have imposed the various fines that were never assessed in the
       trial court.
¶ 26        We recognize, as did the court in Wade, that, even after Castleberry, several appellate
       court opinions have continued the pre-Castleberry practice of remanding with directions for
       the trial courts to impose mandatory fines that they did not originally impose (although the
       circuit clerks had purported to do so). Id. ¶ 16. However, to the extent that these opinions
       cannot be distinguished, we do not follow them.
¶ 27        We start with two post-Castleberry opinions with which we respectfully disagree. In
       Ford, the defendant, who was convicted of reckless conduct and sentenced to probation,
       argued on appeal that the circuit clerk had improperly assessed certain mandatory fines
       against him. The State agreed. The appellate court held that the purported fines were void
       and it vacated them. Ford, 2016 IL App (3d) 130650, ¶¶ 32-33. The court also remanded the
       cause with directions for the trial court to impose the fines. Id. ¶¶ 32, 35. Not only did the
       court decline to discuss whether Castleberry allowed this remedy, but it did not mention
       Castleberry at all. Instead, the court relied on a pre-Castleberry appellate opinion that
       granted such relief. Id. ¶ 33; see People v. Williams, 2013 IL App (4th) 120313, ¶ 18.
¶ 28        In Warren, decided after Ford (but before Wade), the court purported to address the
       application of Castleberry to the issue presented here. It agreed with the defendant that the
       circuit clerk could not impose certain mandatory fines (too numerous to specify here) and
       that the fines that the clerk had purported to assess were void. Further, it observed that
       Castleberry prevented it from “order[ing] the trial court to impose additional penalties on
       [the] defendant.” Warren, 2016 IL App (4th) 120721-B, ¶¶ 131, 144. However, it nonetheless
       ordered the trial court to “reimpose” the fines in the amounts that the clerk had purported to
       assess (id. ¶¶ 120, 123, 126, 131, 135, 139, 144) or, in accordance with the applicable statute,
       in a lesser amount (id. ¶ 148). It saw itself constrained by Castleberry only to the extent that
       the applicable statutes might have called for fines in greater amounts; only these were the
       “additional penalties” that Castleberry precluded. Id. ¶¶ 131, 144.
¶ 29        What the Warren court failed to recognize was that, because the fines that the clerk had
       purported to impose were void from the outset, the trial court’s imposition of them, in any
       amount, was the “impos[ition] of additional penalties on [the] defendant.” Id. Although the
       appellate court properly vacated the (legally nonexistent) fines that the clerk had purported to
       assess, this action did no more than declare (and thus effectuate in practice) the existing state
       of affairs: the defendant was not subject to these fines. By ordering the trial court to impose
       these fines—and, in the contemplation of the law, to subject the defendant to them for the
       first time—the appellate court in essence created a State cross-appeal and awarded the State
       relief thereon. This is what Castleberry had just said an appellate court may not do. And it is
       what Wade later held, correctly, that an appellate court may not do. See Wade, 2016 IL App
       (3d) 150417, ¶ 16.2


          2
            Wade did not actually mention Warren, instead citing, as examples of opinions it would not
       follow, only Ford and Hible. Wade, 2016 IL App (3d) 150417, ¶ 16. There can be no question,
       however, that Warren is another such opinion that Wade disapproved.

                                                   -7-
¶ 30       As did the supreme court in Castleberry and the Third District in Wade, we note that the
       State is not without recourse against the trial court’s failure to impose mandatory fines
       against a criminal defendant: the State may petition for mandamus. Further, we do not rule
       out the possibility that the State may obtain relief through some other collateral proceeding,
       even one that the defendant has brought. That occurred in Hible, in an opinion that the Wade
       court found inconsistent with Castleberry and thus disapproved. Id. Hible is the third
       post-Castleberry opinion that we address.
¶ 31       In Hible, the defendant pleaded guilty to aggravated battery and was sentenced to two
       years in prison. The trial court imposed no fines, but the circuit clerk assessed four fines: $50
       under section 1101(c)(1) of the Counties Code (55 ILCS 5/5-1101(c)(1) (West 2004)), $2 for
       the “ ‘Anti-Crime Fund’ ” (730 ILCS 5/5-6-3(b)(13) (West 2004)), $4 for “ ‘Youth
       Diversion’ ” (55 ILCS 5/5-1101(e) (West 2004)), and $20 for the Violent Crime Victims
       Assistance Fund (725 ILCS 240/10 (West 2004)). Hible, 2016 IL App (4th) 131096, ¶ 3.
¶ 32       Four years later, the defendant filed a petition under section 2-1401 of the Code of Civil
       Procedure (735 ILCS 5/2-1401 (West 2010)). The trial court dismissed the petition. Hible,
       2016 IL App (4th) 131096, ¶¶ 1-5. On appeal, the defendant argued in part that the circuit
       clerk had improperly imposed (or purported to impose) the four mandatory statutory fines.
       The State conceded the claim. Id. ¶ 7. The appellate court agreed.
¶ 33       The court held first (as would Wade) that Castleberry did not change the rule that fines
       imposed by the circuit clerk are void, because the imposition of fines is part of sentencing
       and therefore within the sole jurisdiction of the judiciary. Id. ¶¶ 11-12. Thus, because the
       purported fines were void, the defendant was entitled to relief against them even though he
       filed his petition outside the general two-year limit for a section 2-1401 petition (see 735
       ILCS 5/2-1401(c), (f) (West 2010)). Hible, 2016 IL App (4th) 131096, ¶ 13.
¶ 34       The court’s choice of remedies was more complex. The court held that the Anti-Crime
       Fund fine could not be imposed even by the trial court, because it applied only to defendants
       who received probation (see 730 ILCS 5/5-6-3(b)(13) (West 2004)). Therefore, the court
       vacated it outright. Hible, 2016 IL App (4th) 131096, ¶ 18. However, the court remanded
       with directions for the trial court to “reimpose” or “recalculate[ ]” the other three fines. Id.
       ¶¶ 16, 20, 22. The court did not discuss whether Castleberry allowed this relief. The court
       did, however, rely on Castleberry in response to the State’s request to order the trial court on
       remand to impose the mandatory lump-sum surcharge (730 ILCS 5/5-9-1(c) (West 2004)).
       The court’s rationale was that, because “[t]he lump-sum surcharge was never imposed
       originally,” it could not order the imposition of the fine, as, under Castleberry, “the State’s
       basis for appeal in criminal cases is now limited to those enumerated in Illinois Supreme
       Court Rule 604(a).” Hible, 2016 IL App (4th) 131096, ¶ 24.3
           3
            Hible’s treatment of the lump-sum surcharge is fraught with obvious difficulties. In part these are
       the same as those in the Warren court’s treatment of Castleberry’s prohibition against the appellate
       court’s increasing the defendant’s punishment. In effect, the court treated the legally nonexistent fines
       as void yet valid, holding that the trial court could “reimpose” them on remand but could not “impose”
       the lump-sum surcharge, because this fine had not been “impose[d]” at the trial court level. Thus,
       although the circuit clerk had never had the power to impose any fines, the clerk’s wholly ineffectual
       attempt to impose three fines enabled the trial court to impose them on remand; yet the clerk’s decision
       not to assess the lump-sum surcharge barred the trial court from imposing this fine on remand. We
       reject this reasoning.

                                                       -8-
¶ 35        Although Wade considered Hible to be flatly inconsistent with Castleberry, that
       conclusion is not necessarily correct. The Hible court relied on Rule 604(a), but it apparently
       overlooked that it was hearing a direct appeal not in a criminal prosecution governed by Rule
       604(a) but in a civil proceeding brought under a provision of the Code of Civil Procedure and
       governed by the rules for appeal in civil cases. That is, Hible was not governed by the
       supreme court rules on which Castleberry relied to hold that the appellate court in a direct
       appeal by a criminal defendant may not grant the State’s request to impose penalties that the
       trial court did not impose.
¶ 36        Because there is no inherent bar to the State filing a cross-appeal from a judgment on a
       section 2-1401 petition, we cannot say definitively that the State would be unable to request
       relief in that context (or to do so in the trial court via a cross-petition or in response to the
       defendant’s petition). We do note, however, that the State did not file any cross-appeal in
       Hible, making it questionable whether the appellate court had the authority to order the trial
       court to impose the three fines to which the defendant had not previously been subject.
¶ 37        In any event, the conundrums raised by Hible’s distinctive procedural posture must wait
       for another day for their ultimate resolution. Suffice it to say that we agree with Wade and
       defendant that the spurious fines are void and that, on this appeal, we lack the authority to
       impose them or order the trial court to do so. Should the State wish to hold the trial court to
       its statutory obligation, it must find some other way.
¶ 38        We vacate all of the fines assessed by the circuit clerk but not by the trial court. In all
       other respects, we affirm defendant’s conviction and sentence. As defendant has received all
       the relief that he requested on appeal, we deny the State’s request that defendant be assessed
       the costs for this appeal.

¶ 39      Affirmed in part and vacated in part.




                                                   -9-